Case 4:19-cv-00182-LGW-CLR Document 9 Filed 09/13/21 Page 1 of 2

                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 5:15 pm, Nov 02, 2020
Case 4:19-cv-00182-LGW-CLR Document 9 Filed 09/13/21 Page 2 of 2
